Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .		
DETAILED ACTION
2.	This Office Action is in response to the filing with the office dated 07/16/2019. Claims 1-15 are cancelled. Claims 16-35 are now pending in this office action.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawing Objection
The drawings are objected to because Figures 2, 5 and 6 shows elements of flowcharts which do not have a text label. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: A data management unit, receiving unit, clock unit on claims 16-29 and 33
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph [0005], [0165] The receiving unit 120, the data storage 130, the processor 140, the input unit 150, the display unit 160, the clock unit 180, and optionally the interface 170 form the data management unit.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 16-35 are rejected under U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

 Claim 16 recites A data management unit for supporting health control of a human body, the unit comprising: a processor, a receiving unit communicatively coupled with the processor and adapted to receive measurement data of a body property, wherein a corresponding time stamp of each new measurement value is at least one of: received with the measurement value or determined by the receiving unit, a data storage communicatively coupled with the processor and adapted to store: instructions for a first tagging calculation rule, instructions for at least a second tagging calculation rule, and previously received measurement data indicating previously received measurement values, one or more of the previously received measurement values referring to a corresponding tag referring to an event, wherein, after receipt of a new measurement value from the receiving unit, the processor is adapted to process the following steps: if a number of the previously received measurement values stored in the data storage and referring to a corresponding tag is less than a predetermined minimum value: no tag is automatically assigned to the new measurement value, or the corresponding tag chosen from a group of tags is automatically assigned to the new measurement value based on the first tagging calculation rule, if the number of the previously received measurement values data stored in the data storage and referring to a corresponding tag is equal to or greater than the Page: 3 of9 predetermined minimum value, the corresponding tag chosen from a group of tags is automatically assigned to the new measurement value based on the at least one second tagging calculation rule.
	The limitation “instructions for a first tagging calculation rule, instructions for at least a second tagging calculation rule, and previously received measurement data indicating previously received measurement values, one or more of the previously received measurement values referring to a corresponding tag referring to an event, based on previously received measurements”  as drafted, is a process that, , covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor, a receiving unit,” nothing in the claim element precludes the step from practically being performed in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes’ grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: 
- a processor, a receiving unit communicatively coupled with the processor and adapted to receive measurement data of a body property. receive measurement data of a body property, wherein a corresponding time stamp of each new measurement value is at least one of: received with the measurement value or determined by the receiving unit, a data storage communicatively coupled with the processor and adapted to store are recited at a high-level of generality (i.e., as a generic computer to control presentation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer or computer system does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processing resource; and a memory resource storing instructions executable by the processing resource” amounts to no more than mere instructions to apply the exception
using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Even when considered in combination, these additional elements represents mere instructions to apply an exception using a generic computer component and generally linking the use of the judicial exceptions to the technological environment of the system, which cannot provide an inventive concept. The claim is not patent eligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 depends from Claim 16, and thus also recite the limitations Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 depends from Claim 16, and thus also recite the limitation “wherein the receiving unit further comprises a clock unit, and wherein the clock unit determines the corresponding time stamp for the new measurement value” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 16.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 17 “wherein the receiving unit further comprises a clock unit, and wherein the clock unit determines the corresponding time stamp for the new measurement value” merely further describe receiving the time stamp from the device and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 16.
Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus claim 17 is not patent eligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 depends from Claim 16, and thus also recite the limitations Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 depends from Claim 16, and thus also recite the limitation “further comprising a display communicatively coupled with the processor and adapted to at least one of. visibly, audibly, or tangibly display received information, wherein the display is further adapted to display the automatically assigned tag and requests the user to: confirm the tag, or change and confirm the tag, and wherein, after the receiving unit receives user confirmation, the processor initiates storing the new measurement value and the corresponding confirmed tag in the data storage” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 16.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 18 “further comprising a display communicatively coupled with the processor and adapted to at least one of. visibly, audibly, or tangibly display received information, wherein the display is further adapted to display the automatically assigned tag and requests the user to: confirm the tag, or change and confirm the tag, and wherein, after the receiving unit receives user confirmation, the processor initiates storing the new measurement value and the corresponding confirmed tag in the data storage” merely further describe receiving the tag for user confirmation on the device and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 16.
Claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus claim 18 is not patent eligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 depends from Claim 16, and thus also recite the limitations Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 depends from Claim 16, and thus also recite the limitation “wherein the first tagging calculation rule and/or the at least one second calculation rule comprises a comparison of the time stamp of the new measurement value with at least a predefined first time range for a first event and at least a predefined second time range for a second event” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 16.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 19 “wherein the first tagging calculation rule and/or the at least one second calculation rule comprises a comparison of the time stamp of the new measurement value with at least a predefined first time range for a first event and at least a predefined second time range for a second event” merely further describes tagging based on the predefined time range of an event and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 16.
Claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus claim 19 is not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 depends from Claim 16, and thus also recite the limitations Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 depends from Claim 16, and thus also recite the limitation “wherein the at least one second tagging calculation rule comprises adaption of the predefined first time range and the at least one predefined second time range according to the tags and the time stamps of the stored previous measurement data” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 16.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 20 “wherein the at least one second tagging calculation rule comprises adaption of the predefined first time range and the at least one predefined second time range according to the tags and the time stamps of the stored previous measurement data” merely further describes tagging based on predefined first and second time range of an event and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 16.
Claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus claim 20 is not patent eligible.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 21 depends from Claim 16, and thus also recite the limitations Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 21 depends from Claim 16, and thus also recite the limitation “wherein the at least one second tagging calculation rule considers the stored previous measurement data and/or the new measurement value.” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 16.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 21 “wherein the at least one second tagging calculation rule considers the stored previous measurement data and/or the new measurement value.” merely further describes the tagging rule includes previously stored measurement and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 16.
Claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus claim 21 is not patent eligible.

Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 22 depends from Claim 16, and thus also recite the limitations Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 22 depends from Claim 16, and thus also recite the limitation “wherein the at least one second tagging calculation rule considers a first usual time point of a first event and at least a second usual time point of a second event..” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 16.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 22 “wherein the at least one second tagging calculation rule considers a first usual time point of a first event and at least a second usual time point of a second event.” merely further describes the tagging based on different events and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 16.
Claim 22 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus claim 22 is not patent eligible.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 23 depends from Claim 16, and thus also recite the limitations Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 23 depends from Claim 16, and thus also recite the limitation “wherein the at least one second tagging calculation rule considers: the absolute time difference of the time stamp of the new measurement value from the closest past time point of all usual time points (ARTP), and the absolute time difference of the time stamp of the new measurement value from the closest future time point of all usual time points (ARTF)” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 16.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 23 “wherein the at least one second tagging calculation rule considers: the absolute time difference of the time stamp of the new measurement value from the closest past time point of all usual time points (ARTP), and the absolute time difference of the time stamp of the new measurement value from the closest future time point of all usual time points (ARTF)” merely further describes time differences and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 16.
Claim 23 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus claim 23 is not patent eligible.

Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 24 depends from Claim 16, and thus also recite the limitations Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 24 depends from Claim 16, and thus also recite the limitation “w wherein: the at least one second tagging calculation rule considers the absolute time difference between ARTP and ARTF and compares this time difference with a predetermined percentage rate of the greater of ARTP and ARTF, and if the absolute time difference between ARTP and ARTF is larger than the predetermined percentage rate of the greater one of ARTP and ARTF, the at least one second tagging calculation rule assigns the tag of the event of the closer one of the closest future time point and the closest past time point to the new measurement value, and if the absolute time difference between ARTP and ARTF is smaller than or equal to the predetermined percentage rate of the greater one of ARTP and ARTF, the second tagging calculation rule uses another criteria in order to assign a tag to the new measurement value” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 16.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 24 “wherein: the at least one second tagging calculation rule considers the absolute time difference between ARTP and ARTF and compares this time difference with a predetermined percentage rate of the greater of ARTP and ARTF, and if the absolute time difference between ARTP and ARTF is larger than the predetermined percentage rate of the greater one of ARTP and ARTF, the at least one second tagging calculation rule assigns the tag of the event of the closer one of the closest future time point and the closest past time point to the new measurement value, and if the absolute time difference between ARTP and ARTF is smaller than or equal to the predetermined percentage rate of the greater one of ARTP and ARTF, the second tagging calculation rule uses another criteria in order to assign a tag to the new measurement value” merely further describes time differences and compares to the predefined percent values and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 16.
Claim 24 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus claim 24 is not patent eligible.

Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 25 depends from Claim 16, and thus also recite the limitations Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 25 depends from Claim 16, and thus also recite the limitation “wherein the another criteria considers the new measurement value” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 16.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 25 “wherein the another criteria considers the new measurement value” merely further describes different criteria for measurement and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 16.
Claim 25 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus claim 25 is not patent eligible.

Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 26 depends from Claim 16, and thus also recite the limitations Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 26 depends from Claim 16, and thus also recite the limitation “wherein the second calculation rule calculates for the another criteria: the absolute difference between the new measurement value (650) and the median of the previous measurement data referring to the event of the closest past time point (ARBGP), and the absolute difference between the new measurement value (650) and the median of the previous measurement data referring to the event of the closest future time point (ARBGF), wherein: if ARBGP is greater than ARBGF then the second calculation rule assigns the tag of the event of the closest future time point, if ARBGP is smaller than ARBGF then the calculation rule assigns the tag of the event of the closest past time point, if ARBGP is equal to ARBGF then the calculation rule compares ARTP and ARTF, wherein if ARTP is greater than ARTF the calculation rule assigns the tag of the event of the closest future time point, if ARTP is smaller than or equal to ARTF the calculation rule assigns the tag of the event of the closest past time point” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 16.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 26 “wherein the second calculation rule calculates for the another criteria: the absolute difference between the new measurement value (650) and the median of the previous measurement data referring to the event of the closest past time point (ARBGP), and the absolute difference between the new measurement value (650) and the median of the previous measurement data referring to the event of the closest future time point (ARBGF), wherein: if ARBGP is greater than ARBGF then the second calculation rule assigns the tag of the event of the closest future time point, if ARBGP is smaller than ARBGF then the calculation rule assigns the tag of the event of the closest past time point, if ARBGP is equal to ARBGF then the calculation rule compares ARTP and ARTF, wherein if ARTP is greater than ARTF the calculation rule assigns the tag of the event of the closest future time point, if ARTP is smaller than or equal to ARTF the calculation rule assigns the tag of the event of the closest past time point” merely further describes different events for tag and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 16.
Claim 26 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus claim 26 is not patent eligible.

Claim 27 recites A medical device, comprising a data management unit for supporting health control of a human body, the unit comprising: a processor, a receiving unit communicatively coupled with the processor and adapted to receive measurement data of a body property, wherein a corresponding time stamp of each new measurement value is at least one of: received with the measurement value or determined by the receiving unit, a data storage communicatively coupled with the processor and adapted to store: instructions for a first tagging calculation rule, instructions for at least a second tagging calculation rule, and previously received measurement data indicating previously received measurement values, one or more of the previously received measurement values referring to a corresponding tag referring to an event, wherein after receipt of a new measurement value from the receiving unit, the processor is adapted to process the following steps: if a number of the previously received measurement values stored in the data storage and referring to a corresponding tag is less than a predetermined minimum value: no tag is automatically assigned to the new measurement value, or a corresponding tag chosen from a group of tags is automatically assigned to the new measurement value based on the first tagging calculation rule, if [[a]] the number of the previously received measurement values data stored in the data storage and referring to a corresponding tag is equal to or greater than the predetermined minimum value, a corresponding tag chosen from a group of tags is automatically assigned to the new measurement value based on the at least one second tagging calculation rule.
	The limitation “a first tagging calculation rule, instructions for at least a second tagging calculation rule, and previously received measurement data indicating previously received measurement values, one or more of the previously received measurement values referring to a corresponding tag referring to an event, based on previously received mesurements”  as drafted, is a process that, , covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor, a receiving unit,” nothing in the claim element precludes the step from practically being performed in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes’ grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: 
- a processor, a receiving unit communicatively coupled with the processor and adapted to receive measurement data of a body property. receive measurement data of a body property, wherein a corresponding time stamp of each new measurement value is at least one of: received with the measurement value or determined by the receiving unit, a data storage communicatively coupled with the processor and adapted to store are recited at a high-level of generality (i.e., as a generic computer to control presentation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer or computer system does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processing resource; and a memory resource storing instructions executable by the processing resource” amounts to no more than mere instructions to apply the exception
using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Even when considered in combination, these additional elements represents mere instructions to apply an exception using a generic computer component and generally linking the use of the judicial exceptions to the technological environment of the system, which cannot provide an inventive concept. The claim is not patent eligible.

Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 28 depends from Claim 27, and thus also recite the limitations Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 28 depends from Claim 27, and thus also recite the limitation “wherein the receiving unit further comprises a clock unit, wherein the clock unit determines the corresponding time stamp for the new measurement value” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 27.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 28 “wherein the receiving unit further comprises a clock unit, wherein the clock unit determines the corresponding time stamp for the new measurement value” merely further describe receiving the time stamp from the device and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 27.
Claim 28 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus claim 28 is not patent eligible.

Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 29 depends from Claim 27, and thus also recite the limitations Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 29 depends from Claim 27 and thus also recite the limitation “further comprising a display communicatively coupled with the processor and adapted to at least one of visibly, audibly, or tangibly display received information, wherein the display is further adapted to display the automatically assigned tag and requests the user to confirm the tag or to change and confirm the tag, and wherein after the receiving unit receives user confirmation, the processor initiates storing the new measurement value and the corresponding confirmed tag in the data storage” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 27.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 29 “further comprising a display communicatively coupled with the processor and adapted to at least one of visibly, audibly, or tangibly display received information, wherein the display is further adapted to display the automatically assigned tag and requests the user to confirm the tag or to change and confirm the tag, and wherein after the receiving unit receives user confirmation, the processor initiates storing the new measurement value and the corresponding confirmed tag in the data storage” merely further describes tagging based on predefined first and second time range of an event and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 27.
Claim 29 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus claim 29 is not patent eligible.

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 30 depends from Claim 27, and thus also recite the limitations Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 30 depends from Claim 27, and thus also recite the limitation “wherein the first tagging calculation rule and/or the at least one second calculation rule comprises a comparison of theApplication No. : 16/468,476US-PCT Filed: June 11, 2019time stamp of the new measurement value with at least a predefined first time range for a first event and at least a predefined second time range for a second event.” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 27.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 30 “wherein the first tagging calculation rule and/or the at least one second calculation rule comprises a comparison of the time stamp of the new measurement value with at least a predefined first time range for a first event and at least a predefined second time range for a second event.” merely further describes tagging based on the predefined time range of an event and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 27.
Claim 30 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus claim 30 is not patent eligible.

Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 31 depends from Claim 27, and thus also recite the limitations Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 31 depends from Claim 27, and thus also recite the limitation “wherein the at least one second tagging calculation rule comprises adaption of the predefined first time range and the at least one predefined second time range according to the tags and the time stamps of the stored previous measurement data.” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 27.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 31 “wherein the at least one second tagging calculation rule comprises adaption of the predefined first time range and the at least one predefined second time range according to the tags and the time stamps of the stored previous measurement data.” merely further describes tagging based on predefined first and second time range of an event and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 27.
Claim 31 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus claim 31 is not patent eligible.

Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 32 depends from Claim 27, and thus also recite the limitations Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 32 depends from Claim 27, and thus also recite the limitation “wherein the at least one second tagging calculation rule considers the stored previous measurement data and/or the new measurement value.” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 27.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 32 “wherein the at least one second tagging calculation rule considers the stored previous measurement data and/or the new measurement value.” merely further describes the tagging rule includes previously stored measurement and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 27.
Claim 32 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus claim 32 is not patent eligible.

Claim 33 recites A method for operating a data management unit for supporting health control, the unit comprising: a processor, and a data storage communicatively coupled with the processor and adapted to store: instructions for a first tagging calculation rule, instructions for at least a second tagging calculation rule, and previous received measurement data indicating previously received measurement values, one of more of the previously received measurement values referring to a corresponding tag referring to an event, the method comprising: receiving a new measurement value of a body property by a receiving unit, the receiving unit being communicatively coupled with the processor, at least one of receiving a corresponding time stamp of the new measurement value with the measurement value or determining the corresponding time stamp by the receiving unit, if a number of the previously received measurement values stored in the data storage and referring to a corresponding tag is less than a predetermined minimum value: assigning no tag to the new measurement value, automatically assigning a corresponding tag chosen from a group of tags to the new measurement value based on the first tagging calculation rule, and if [[a]] the number of the previously received measurement values stored in the data storage and referring to a corresponding tag is equal to or greater than the predetermined minimum value, automatically assigning a corresponding tag chosen from the group of tags to the new measurement value based on the at least one second tagging calculation rule.	The limitation “a first tagging calculation rule, instructions for at least a second tagging calculation rule, and previously received measurement data indicating previously received measurement values, one or more of the previously received measurement values referring to a corresponding tag referring to an event, based on previously received measurements”  as drafted, is a process that, , covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor, a receiving unit,” nothing in the claim element precludes the step from practically being performed in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes’ grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: 
- a processor, a receiving unit communicatively coupled with the processor and adapted to receive measurement data of a body property. receive measurement data of a body property, wherein a corresponding time stamp of each new measurement value is at least one of: received with the measurement value or determined by the receiving unit, a data storage communicatively coupled with the processor and adapted to store are recited at a high-level of generality (i.e., as a generic computer to control presentation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer or computer system does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processing resource; and a memory resource storing instructions executable by the processing resource” amounts to no more than mere instructions to apply the exception
using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Even when considered in combination, these additional elements represents mere instructions to apply an exception using a generic computer component and generally linking the use of the judicial exceptions to the technological environment of the system, which cannot provide an inventive concept. The claim is not patent eligible.

Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 34 depends from Claim 33, and thus also recite the limitations Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 34 depends from Claim 33, and thus also recite the limitation “wherein the first tagging calculation rule and/or the at least one second calculation rule comprises a comparison of the time stamp of the new measurement value with at least a predefined first time range for a first event and at least a predefined second time range for a second event.” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 27.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 34 “wherein the first tagging calculation rule and/or the at least one second calculation rule comprises a comparison of the time stamp of the new measurement value with at least a predefined first time range for a first event and at least a predefined second time range for a second event” merely further describes tagging based on the predefined time range of an event and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 33.
Claim 34 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus claim 34 is not patent eligible.

Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 35 depends from Claim 33, and thus also recite the limitations Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 35 depends from Claim 33, and thus also recite the limitation “wherein the at least one second tagging calculation rule comprises adaption of the predefined first time range and the at least one predefined second time range according to the tags and the time stamps of the stored previous measurement data.” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 27.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 35 “wherein the at least one second tagging calculation rule comprises adaption of the predefined first time range and the at least one predefined second time range according to the tags and the time stamps of the stored previous measurement data” merely further describes tagging based on the predefined time range of an event and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 33.
Claim 35 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus claim 35 is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 16-23 and 27-35 are rejected under 35 U.S.C. 102(a1) as being anticipated by ESSER, MARIO (WO 2015040164A1).

Regarding independent claim 16, ESSER, MARIO (WO 2015040164A1) teaches, a data management unit for supporting health control of a human body (Page 7 Paragraph 2 system comprising the above mentioned medical device), the unit comprising: a processor (Page 13 Paragraph 11 “processor 140”), a receiving unit (Page 13 Paragraph 11 “receiving unit 120”) communicatively coupled with the processor and adapted to receive measurement data of a body property (Page 13 Paragraph 11 “For each fasting measurement value the processor 140 selects in step 410 via the receiving unit 120 from the data storage 130 a second group of measurement values”), wherein a corresponding time stamp of each new measurement value  is at least one of: received with the measurement value or determined by the receiving unit, a data storage communicatively coupled with the processor and adapted to store: instructions for a first tagging calculation rule (Page 6 Paragraph 3 “the measurement of a new value of the physiological parameter the time information of the associated time stamp is compared with the time range for tagging preselection. If the time information lies within the time range, the corresponding tag of the predefined event is preselected and provided at the display for user confirmation (i.e., user selecting the tags is the first tagging calculation rule), instructions for at least a second tagging calculation rule and previously received measurement data indicating previously received measurement values, one or more of the previously received measurement values referring to a corresponding tag referring to an event, wherein, after receipt of a new measurement value from the receiving unit, the processor is adapted to process the following steps: if a number of the previously received measurement values stored in the data storage and referring to a corresponding tag is less than a predetermined minimum value: (Page 12 Paragraph 7 “compares whether the time information of the time stamp of the last e.g. three consecutive measurement values tagged with the same event tag, for example with the fasting tag (i.e., last measurement values are previously received measurement data and if three consecutive measurement values is the minimum predetermined value for a same event falls outside the range of the predetermined time range and tagging to the new time rage is second tagging rule) no tag is automatically assigned to the new measurement value, or the corresponding tag chosen from a group of tags is automatically assigned to the new measurement value based on the first tagging calculation rule (Page 12 Paragraph 7 “If not all three associated time stamps are outside the current time range in the same direction the current time range for tagging preselection of the fasting tag stored in the data storage 130 is not changed” (i.e., the corresponding tag from the group of tags is automatically assigned to the new measurement value based on the first tagging rule as explained earlier), if the number of the previously received measurement values stored in the data storage and referring to a corresponding tag is equal to or greater than the predetermined minimum value, the corresponding tag chosen from a group of tags is automatically assigned to the new measurement value based on the at least one second tagging calculation rule (Page 12 Paragraph 7 “in step 400 the processor 140 determines that all time information is outside the current time range for fasting tag preselection in the same direction” (i.e., if three or more consecutive values falling outside the current time range then, the measurement are stored with the new time range for that tag based on the second calculation rule).

Regarding dependent claim 17, ESSER teaches, the data management unit of claim 16. 
ESSER further teaches, wherein the receiving unit further comprises a clock unit, and wherein the clock unit determines the corresponding time stamp for the new measurement value (Page 9 Paragraph 7 “the clock unit 180 provides date and time information in particular for generating a time stamp for an associated blood glucose measurement”).

18. Regarding dependent claim 18, ESSER teaches, the data management unit of claim 16. 
ESSER further teaches, further comprising a display communicatively coupled with the processor and adapted to at least one of: visibly, audibly, or tangibly display received information, wherein the display is further adapted to display the automatically assigned tag and requests the user to: confirm the tag, or change and confirm the tag, and wherein, after the receiving unit receives user confirmation, the processor initiates storing the new measurement value (Page 12 Paragraph 2 “Alternatively, the user may change the tag using the up and down keys 153, 154 into the pre- meal tag, the post-meal tag or the no-tag (nil). If the correct tag is chosen the user confirms the tag by pressing the confirmation key 152. By confirmation of the tag with the confirmation key 152 the flashing of the displayed tag sign is stopped and the tag sign is displayed continuously without blinking. In this state, pressing the up/down keys 153, 154 will not change the tag”) and the corresponding confirmed tag in the data storage (Page 12 Paragraph 2 “ the processor 140 initiates storage of the associated, confirmed tag with regard to the recent measurement value in the data storage 130 via receiving unit 120”).

Regarding dependent claim 19, ESSER teaches, the data management unit of claim 16. 
ESSER further teaches, wherein the first tagging calculation rule and/or the at least one second calculation rule comprises a comparison of the time stamp of the new measurement value with at least a predefined first time range for a first event and at least a predefined second time range for a second event (Page 12 Paragraph 1 “step 380 the processor 140 compares the time stamp of the present blood glucose measurement value with each of the time ranges for tagging preselection of the events stored in the data storage 130 which events may be selected as the associated event tag” Page 10 Paragraph 4 predefined time range for first event and first time range could be a post-meal breakfast: 9:00 a.m. to 10:59 a.m., and second event and second time range could be a pre-meal lunch: 1 1 :00 a.m. to 1 1 :59 a.m…… Also see Page 6 Paragraph 1).

Regarding dependent claim 20, ESSER teaches, the data management unit according to claim 19. 
ESSER further teaches, wherein the at least one second tagging calculation rule comprises adaption of the predefined first time range and the at least one predefined second time range according to the tags and the time stamps of the stored previous measurement data (Page 6 Paragraph 6 “Only if the validation criterion is met, i.e.  if either all time stamps of the predefined number of consecutive recent measurement values and the time stamp of the new measurement value lie before (i.e., second time range) or if all time stamps (of the predefined number of measurement values and of the new measurement value) lie after the current time range (i.e., first time range), the processor executes the step of calculation the new time range for tagging preselection and/or the step of initiation of storing the new time range for tagging preselection (i.e., if the measurement time range falls outside the predetermined time range which is based on the first and second time range for the events, the second tagging calculation rule applies).

Regarding dependent claim 21, ESSER teaches, the data management unit of claim 16. 
ESSER further teaches, wherein the at least one second tagging calculation rule considers the stored previous measurement data and/or the new measurement value (Page 13 Paragraph 8 “For each fasting measurement value the processor 140 selects in step 410 via the receiving unit 120 from the data storage 130 a second group of measurement values containing the fasting tag of the recent e.g. three days, for example the fasting measurement values of the present day and the two days before (days 0, -1 and -2), wherein at least two fasting measurement values within the three day period must be available (i.e., the second tagging calculation rule considered based on the previously store measurements and the new measurement value). 

Regarding dependent claim 22, ESSER teaches, the data management unit of claim 16. 
ESSER further teaches, wherein the at least one second tagging calculation rule considers a first usual time point of a first event and at least a second usual time point of a second event (Page 10 Paragraph 3 the time range for fasting tagging preselection is defined with a duration of 2 hours and a center time at 7 a.m., so that the time range for fasting tagging preselection encompasses the time between 6 a.m. and 8 a.m (i.e., first usual time point)) and (Page 12 Paragraph 8 “the time information of the time stamps of the recent 3 measurement values comprising the fasting tag are 8:10 a.m., 8:27 a.m. and 8:23 a.m. and the present time range for fasting tag preselection refers to a center time at 7 a.m. (i.e., first usual time point) and a duration of 2 hours. The time range for fasting tagging preselection is changed to a center time at 8:20 a.m (i.e., second usual time point with a duration of 2 hours).

Regarding dependent claim 23, ESSER teaches, the data management unit of claim 22. 
ESSER further teaches, wherein the at least one second tagging calculation rule considers: the absolute time difference of the time stamp of the new measurement value from the closest past time point of all usual time points (ARTP), and the absolute time difference of the time stamp of the new measurement value from the closest future time point of all usual time points (ARTF) (Page 10 Paragraph 3 “the time range for fasting tagging preselection is defined with a duration of 2 hours and a center time at 7 a.m., so that the time range for fasting tagging preselection encompasses the time between 6 a.m. and 8 a.m”  (i.e., first usual time point)) and (Page 12 Paragraph 8 “the time information of the time stamps of the recent 3 measurement values comprising the fasting tag are 8:10 a.m., 8:27 a.m. and 8:23 a.m. and the present time range for fasting tag preselection refers to a center time at 7 a.m. (i.e., first usual time point) and a duration of 2 hours. The time range for fasting tagging preselection is changed to a center time at 8:20 a.m” (i.e., the new measurement value is compared with the average past time and the average closest future time of all the usual predetermined time stamps to check if the new values fall before or after the usual time points as explained in claim 20).

Regarding independent claim 27, ESSER, MARIO (WO 2015040164A1) teaches, a medical device, comprising a data management unit for supporting health control of a human body (Page 7 Paragraph 2 system comprising the above mentioned medical device), the unit comprising: a processor (Page 13 Paragraph 11 “processor 140”), a receiving unit (Page 13 Paragraph 11 “receiving unit 120”) communicatively coupled with the processor and adapted to receive measurement data of a body property (Page 13 Paragraph 11 “For each fasting measurement value the processor 140 selects in step 410 via the receiving unit 120 from the data storage 130 a second group of measurement values”), wherein a corresponding time stamp of each new measurement value is at least one of: received with the measurement value or determined by the receiving unit, a data storage communicatively coupled with the processor and adapted to store: instructions for a first tagging calculation rule (Page 6 Paragraph 3 “the measurement of a new value of the physiological parameter the time information of the associated time stamp is compared with the time range for tagging preselection. If the time information lies within the time range, the corresponding tag of the predefined event is preselected and provided at the display for user confirmation (i.e., user selecting the tags is the first tagging calculation rule), instructions for at least a second tagging calculation rule, and previously received measurement data indicating previously received measurement values, one or more of the previously received measurement values referring to a corresponding tag referring to an event, wherein after receipt of a new measurement value from the receiving unit, the processor is adapted to process the following steps: if a number of the previously received measurement values stored in the data storage and referring to a corresponding tag is less than a predetermined minimum value: (Page 12 Paragraph 7 “compares whether the time information of the time stamp of the last e.g. three consecutive measurement values tagged with the same event tag, for example with the fasting tag (i.e., last measurement values are previously received measurement data and if three consecutive measurement values is the minimum predetermined value for a same event falls outside the range of the predetermined time range and tagging to the new time rage is second tagging rule) no tag is automatically assigned to the new measurement value, or a corresponding tag chosen from a group of tags is automatically assigned to the new measurement value based on the first tagging calculation rule (Page 12 Paragraph 7 “If not all three associated time stamps are outside the current time range in the same direction the current time range for tagging preselection of the fasting tag stored in the data storage 130 is not changed” (i.e., the corresponding tag from the group of tags is automatically assigned to the new measurement value based on the first tagging rule as explained earlier), if the number of the previously received measurement values stored in the data storage and referring to a corresponding tag is equal to or greater than the predetermined minimum value, a corresponding tag chosen from a group of tags is automatically assigned to the new measurement value based on the at least one second tagging calculation rule  (Page 12 Paragraph 7 “in step 400 the processor 140 determines that all time information is outside the current time range for fasting tag preselection in the same direction” (i.e., if three or more consecutive values falling outside the current time range then, the measurement are stored with the new time range for that tag based on the second calculation rule).

Regarding dependent claim 28, ESSER teaches, the medical device of claim 27. 
ESSER further teaches, wherein the receiving unit further comprises a clock unit, wherein the clock unit determines the corresponding time stamp for the new measurement value (Page 9 Paragraph 7 “the clock unit 180 provides date and time information in particular for generating a time stamp for an associated blood glucose measurement”).

Regarding dependent claim 29, ESSER teaches, the medical device of claim 27. 
ESSER further teaches, further comprising a display communicatively coupled with the processor and adapted to at least one of visibly, audibly, or tangibly display received information, wherein the display is further adapted to display the automatically assigned tag and requests the user to confirm the tag or to change and confirm the tag, and wherein after the receiving unit receives user confirmation, the processor initiates storing the new measurement value (Page 12 Paragraph 2 “Alternatively, the user may change the tag using the up and down keys 153, 154 into the pre- meal tag, the post-meal tag or the no-tag (nil). If the correct tag is chosen the user confirms the tag by pressing the confirmation key 152. By confirmation of the tag with the confirmation key 152 the flashing of the displayed tag sign is stopped and the tag sign is displayed continuously without blinking. In this state, pressing the up/down keys 153, 154 will not change the tag”) and the corresponding confirmed tag in the data storage (Page 12 Paragraph 2 “ the processor 140 initiates storage of the associated, confirmed tag with regard to the recent measurement value in the data storage 130 via receiving unit 120”).

Regarding dependent claim 30, ESSER teaches, the medical device of claim 27. 
ESSER further teaches, wherein the first tagging calculation rule and/or the at least one second calculation rule comprises a comparison of the time stamp of the new measurement value with at least a predefined first time range for a first event and at least a predefined second time range for a second event (Page 12 Paragraph 1 “step 380 the processor 140 compares the time stamp of the present blood glucose measurement value with each of the time ranges for tagging preselection of the events stored in the data storage 130 which events may be selected as the associated event tag” Page 10 Paragraph 4 predefined time range for first event and first time range could be a post-meal breakfast: 9:00 a.m. to 10:59 a.m., and second event and second time range could be a pre-meal lunch: 1 1 :00 a.m. to 1 1 :59 a.m…… Also see Page 6 Paragraph 1).

Regarding dependent claim 31, ESSER teaches, the medical device of claim 30. 
ESSER further teaches, wherein the at least one second tagging calculation rule comprises adaption of the predefined first time range and the at least one predefined second time range according to the tags and the time stamps of the stored previous measurement data (Page 6 Paragraph 6 “Only if the validation criterion is met, i.e.  if either all time stamps of the predefined number of consecutive recent measurement values and the time stamp of the new measurement value lie before (i.e., second time range) or if all time stamps (of the predefined number of measurement values and of the new measurement value) lie after the current time range (i.e., first time range), the processor executes the step of calculation the new time range for tagging preselection and/or the step of initiation of storing the new time range for tagging preselection (i.e., if the measurement time range falls outside the predetermined time range which is based on the first and second time range for the events, the second tagging calculation rule applies).

Regarding dependent claim 32, ESSER teaches, the medical device of claim 27. 
ESSER further teaches, wherein the at least one second tagging calculation rule considers the stored previous measurement data and/or the new measurement value (Page 13 Paragraph 8 “For each fasting measurement value the processor 140 selects in step 410 via the receiving unit 120 from the data storage 130 a second group of measurement values containing the fasting tag of the recent e.g. three days, for example the fasting measurement values of the present day and the two days before (days 0, -1 and -2), wherein at least two fasting measurement values within the three day period must be available (i.e., the second tagging calculation rule considered based on the previously store measurements and the new measurement value). 

Regarding independent claim 33, ESSER, MARIO (WO 2015040164A1) teaches, a method for operating a data management unit for supporting health control (Page 7 Paragraph 2 system comprising the above mentioned medical device), the unit comprising: a processor (Page 13 Paragraph 11 “processor 140”), and a data storage communicatively coupled with the processor (Page 13 Paragraph 11 “For each fasting measurement value the processor 140 selects in step 410 via the receiving unit 120 from the data storage 130 a second group of measurement values”) and adapted to store: instructions for a first tagging calculation rule (Page 6 Paragraph 3 “the measurement of a new value of the physiological parameter the time information of the associated time stamp is compared with the time range for tagging preselection. If the time information lies within the time range, the corresponding tag of the predefined event is preselected and provided at the display for user confirmation (i.e., user selecting the tags is the first tagging calculation rule), instructions for at least a second tagging calculation rule, and previous received measurement data indicating previously received measurement values, one of more of the previously received measurement values referring to a corresponding tag referring to an event, the method comprising: receiving a new measurement value of a body property by a receiving unit (Page 13 Paragraph 11 “receiving unit 120”), the receiving unit being communicatively coupled with the processor, at least one of receiving a corresponding time stamp of the new measurement value with the measurement value or determining the corresponding time stamp by the receiving unit, if a number of the previously received measurement values stored in the data storage and referring to a corresponding tag is less than a predetermined minimum value:  (Page 12 Paragraph 7 “compares whether the time information of the time stamp of the last e.g. three consecutive measurement values tagged with the same event tag, for example with the fasting tag (i.e., last measurement values are previously received measurement data and if three consecutive measurement values is the minimum predetermined value for a same event falls outside the range of the predetermined time range and tagging to the new time rage is second tagging rule) assigning no tag to the new measurement value, or automatically assigning a corresponding tag chosen from a group of tags to the new measurement value based on the first tagging calculation rule (Page 12 Paragraph 7 “If not all three associated time stamps are outside the current time range in the same direction the current time range for tagging preselection of the fasting tag stored in the data storage 130 is not changed” (i.e., the corresponding tag from the group of tags is automatically assigned to the new measurement value based on the first tagging rule as explained earlier), and if the number of the previously received measurement values stored in the data storage and referring to a corresponding tag is equal to or greater than the predetermined minimum value, automatically assigning a corresponding tag chosen from the group of tags to the new measurement value based on the at least one second tagging calculation rule (Page 12 Paragraph 7 “in step 400 the processor 140 determines that all time information is outside the current time range for fasting tag preselection in the same direction” (i.e., if three or more consecutive values falling outside the current time range then, the measurement are stored with the new time range for that tag based on the second calculation rule).

Regarding dependent claim 34, ESSER teaches, the method of claim 33. 
ESSER further teaches, wherein the first tagging calculation rule and/or the at least one second calculation rule comprises a comparison of the time stamp of the new measurement value with at least a predefined first time range for a first event and at least a predefined second time range for a second event (Page 12 Paragraph 1 “step 380 the processor 140 compares the time stamp of the present blood glucose measurement value with each of the time ranges for tagging preselection of the events stored in the data storage 130 which events may be selected as the associated event tag” Page 10 Paragraph 4 predefined time range for first event and first time range could be a post-meal breakfast: 9:00 a.m. to 10:59 a.m., and second event and second time range could be a pre-meal lunch: 1 1 :00 a.m. to 1 1 :59 a.m…… Also see Page 6 Paragraph 1).

Regarding dependent claim 34, ESSER teaches, the method of claim 33. 
ESSER further teaches, wherein the at least one second tagging calculation rule comprises adaption of the predefined first time range and the at least one predefined second time range according to the tags and the time stamps of the stored previous measurement data (Page 6 Paragraph 6 “Only if the validation criterion is met, i.e.  if either all time stamps of the predefined number of consecutive recent measurement values and the time stamp of the new measurement value lie before (i.e., second time range) or if all time stamps (of the predefined number of measurement values and of the new measurement value) lie after the current time range (i.e., first time range), the processor executes the step of calculation the new time range for tagging preselection and/or the step of initiation of storing the new time range for tagging preselection (i.e., if the measurement time range falls outside the predetermined time range which is based on the first and second time range for the events, the second tagging calculation rule applies).

Allowable Subject Matter

Claims 24-26 are objected to as being dependent on a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming of their associated 101 issues.
The following is an examiner's statement of reasons for allowable subject matter in Claims 24-26: At best the prior arts of record, ESSER, MARIO (WO 2015040164A1) discloses (Page 6 Paragraph 6 when the criterion is met the measurement values are assigned to the respective tags that are predetermined by the user, and if the time range falls outside the usual time range the processor executes the step of calculation the new time range for tagging preselection and/or the step of initiation of storing the new time range for tagging preselection based on the current measurement values, if it falls before or after the usual time range, there does not appear to be a specific teaching of performing specific calculations on how the tags are assigned by comparing the past time stamp of the event and the future time of the event as claimed in view of the rest of the limitations of claim 1. While each element of the limitation may be known in some parts the combination as claimed would not be obvious absent impermissible hindsight. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./
Examiner, Art Unit 2164


/ASHISH THOMAS/           Supervisory Patent Examiner, Art Unit 2164